DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on April 20, 2022 cancelled no claims.  Claims 1-2, 4-6, 9, 21-22, 25-26, and 28-30 were amended and no new claims were added.  Thus, the currently pending claims addressed below are claims 1-9 and 21-31.

Claim Interpretation
The following claim interpretation has been applied to the claims:
Claims 1, 21, and 25 are directed to a method performed by an app store application executing on a computing device, a computing device executing an app store application, and a non-transitory computer readable storage medium executing instruction on a computing device causing the app store to carry out steps respectively.
As per MPEP 2111.04, claim scope is not limited by claim language that suggests but does not require steps to be performed.  As currently claimed, the scope of the applicant invention is limited to the computing device itself, the operation of the computing device and application executing thereon such as the app store and its functions. However, the applicant’s claims include claim language directed to functions of a different computing device (104) (“an advertising metrics manager”) that is separate and distinct from the claimed computing device (106) as evidenced from Fig. 1.  As such, the claimed device of the applicant’s invention is unable to require that the “advertising metrics manager” perform steps which results in the claim language directed to the operations of the “advertising metrics manager” being optional and thus not limiting to the scope of the claims. The examiner suggests that the applicant amend the claims in a manner that would make both the computing device and its operations as well as the “advertising metrics manager” and its operations part of the claimed invention. This could be accomplished by amending the claims to recite for example: “A method or managing advertisement attributions associated with a software application comprising: an app store application executing on a first computing device performing the steps of….; and a metrics manager operating on a second computing device performing the steps of…” which is supported by the applicant’s specification in at least paragraphs 18 and 48 as well as figure 1. Following is a listing of the claims that identifies the claim language that limits the scope of the claim by underlining said limitations and identifies the claim language that does not limit the scope of the claim by italicizing those limitations (while the method claim is used for example the system and computer program product claim are being interpreted in the same manner):
A method for managing advertisement attributions associated with software applications, the method comprising, by an app store application executing on a computing device: receiving, from a first user application executing on the computing device, a request to access a second user application managed by the app store application, wherein: (i) the first user application is installed by way of the app store application, (ii) the request includes a set of parameters that is provided and digitally signed by an advertisement network associated with the first user application, and (iii) the set of parameters is specific to an advertising campaign for the second user application that is presented by the first user application; storing the set of parameters into a cache of the computing device, wherein the cache stores a plurality of sets of parameters associated with advertising campaigns; and in response to receiving, from the second user application, at least one parameter in the set of parameters included in the request, wherein receipt of the at least one parameter indicates that an activity associated with the second user application satisfies at least one criterion: identifying, among the plurality of sets of parameters stored by the cache, the set of parameters based on the at least one parameter, and providing the set of parameters to an advertisement metrics manager that: (i) verifies the set of parameters, and (ii) indicates, to the advertisement network, that at least one action should be carried out in association with the first user application and the second user application.
Claims 1, 21, and 25 are directed to a method performed by an app store application executing on a computing device, a computing device executing an app store application, and a non-transitory computer readable storage medium executing instruction on a computing device causing the app store to carry out steps respectively. However, claims 1, 21, and 25 include limitations performed by the app store application that are contingent limitations because they only occur should a determination be made that the activity satisfies a criterion. As per MPEP 2111.04, the broadest reasonable interpretation of a claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  As such, the following limitations do not limit the scope of the claims: 
in response to determining that the activity satisfies at least one criterion: identifying, among the plurality of packages (sets of parameters) the package (set of parameters) associated with the first user application, and providing the package (set of parameters) to an advertising metrics manager that: verifies the package (set of parameters), and indicates, to the advertisement network, that at last one action should be carried out in association with activity
Claims 1, 21, and 25 use the term “app store application” and recite the steps performed by the app store application. However, based on the applicant specification in paragraphs 31, and 41-45 the term “app store application” is intended to be broad enough to encompass an application that provides access to the functions of an app store operating on a server by receiving requests and forwarding them to the app store operating on the server. The specification refers to an “advertisement package” that is advertisement information sent to the first application from the advertisement network, the app store then send “advertisement package parameters to the app store application using a URL (Paragraphs 41-42). An example of such a URL is "https://app.store.com/us?App_ID={}&params={}", where   the  application  ID  and  the parameters (2) and (3) are inserted into the respective parameter fields of the foregoing example URL (Paragraph 31). The app store application then caches the “advertisement package parameters”; displays a product page for the second application by loading the page of the URL, and causes the application to be installed when a request to install is received (Paragraph 43 and 31).  The only functions of the “app store application” that are different from a traditional browser application are “analyzing activity associated with a second user application; and in response to determining that the activity satisfies at least one criterion: identifying, among the plurality of packages, the package associated with the first user application, and providing the package to an advertisement metrics manager.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 21-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claims 1, 21, and 25 have been amended to recite the term “package”. However, the term package is not defined in the specification.  The specification refers to an “advertisement package” that is advertisement information sent to the first application from the advertisement network, the app store then send “advertisement package parameters to the app store application using a URL (Paragraphs 41-42). An example of such a URL is "https://app.store.com/us?App_ID={}&params={}", where   the  application  ID  and  the parameters (2) and (3) are inserted into the respective parameter fields of the foregoing example URL (Paragraph 31). The app store application then caches the “advertisement package parameters”; displays a product page for the second application by loading the page of the URL, and causes the application to be installed when a request to install is received (Paragraph 43 and 31).  The only other package describe is an “installation package” which occurs subsequent to the request to access information and is sent from advertisement metrics manager to the app store application but is never disclosed as being included in the request from the first application (Paragraphs 44-45).  As per the specification, the request sent from the first application to the app store application is not the “advertisement package” but “advertisement package parameters”. As such, one of ordinary skill in the are would not be able to determine what the applicant means by the term package. If the applicant intends for the package sent in the request to access information associated with the second product to be the “an advertisement package” provided by the advertisement network to the first application then there is no support for this in the applicant’s specification and the rejection would raise to the level of a 35 USC 112, first paragraph issue. If the applicant’s intent is that this be the “installation package” there is no support for this in the applicant’s specification and the rejection would raise to the level of a 35 USC 112, first paragraph issue.  However, term “package” is very broad and the applicant could intend this term to mean “advertisement package parameters” or “set of parameters” which would be supported by the applicant specification.  As it is impossible for one of ordinary skill in the art to determine exactly what the applicant intends by using the term “package”, the term is indefinite.  For the purpose of prosecuting the claims the examiner is going to interpret the term as “advertisement package parameters” or “set of parameters”. Dependent claims 2-9 and 22-24 and 26-31 fail to correct the deficiencies of the claims from which they depend and as such are rejected by virtue of dependency.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-9 and 21-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 1, 21, and 25 have been amended to recite by an app store application executing on a computing device “analyzing activity associated with the second user application; and in response to determining that the activity satisfies at least one criterion”. However, the disclosure of the application does not convey to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date. The applicant’s specification only mentions in paragraph 34 that the second user application does not need to self-detect and that one or more software application executing on the computing device such as that an OS-level daemon, the app store application itself, etc. can be configured to perform the identification.  As per MPEP 2121.01, when examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement (See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015)). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. In the instant case, the specification provides no details with regard to how the app store application is able to perform these tasks.  There are no flow charts or algorithms that describe how the app store is able to analyze the activity of a different application and determine that the activity satisfies a criterion. One or ordinary skill in the art would realize that the second application itself would be able to monitor and analyze activities at occur within the application itself. One of ordinary skill in the art might even expect that the OS on which the application is executing would be able to monitor and analyze some activities of the applications running on the application.  However, there does not appear to be any direct operational control by the app store application on the execution of the second application.  While the specification mentions that the app store manages the second application this appears to be with regard to presenting a page that initiates the download of the second application. There are no algorithms or flow charts describing any specific managerial control that the app store might have with regards to the second application. Dependent claims 2-9 and 22-24 and 26-31 fail to correct the deficiencies of the claims from which they depend and as such are rejected by virtue of dependency. As such claims 1-9 and 21-31 are rejected for lack of written description.
  there is not sufficient description of in the specification for one of ordinary skill to understand how   support in the applicant’s specification for an app store application “analyzing activity associated with the second user application”. According to paragraph 34 it is the second user application (or alternatively the app store application) can detect that an activity associated with the second user application satisfies at least one criterion
   
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 21-31 herein are directed to a method, apparatus and computer program product which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes).  However, claims 1-9 and 21-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1, 21 and 25 recite the following abstract idea: 
receiving, from a first user application a request to access information associated with a second user application managed by the app store application, wherein: (i) the first user application is installed by way of the app store application, (ii) the request includes a package (set of parameters) that is provided and digitally signed by an advertiser associated with the first user application, and (iii) the package (set of parameters) corresponds to an advertising campaign for the second user application that is presented by the first user application;
storing the package (set of parameters);
storing a plurality of packages (sets of parameters) associated with advertising campaigns, and each package (set of parameters) of the plurality of packages (sets of parameters) corresponds to a respective advertising campaign;
analyzing activity associated with the second user application;
(the following steps are optional as they only occur should a determination of satisfaction occur): in response to determining that the activity satisfies at least one criterion:
identifying, among the plurality of packages (sets of parameters), the package (set of parameters) associated with the first user application, and 
providing the package (set of parameters) 
(the following steps are optional as they are suggested to occur at the metrics manager which is a device outside the scope of the claims): so that the package (set of parameters) can optionally be verified, and an indication can optionally be made that at least one action should be carried out in association with the activity.
The limitations as detailed above, as drafted, falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas namely “advertising, marketing, or sales activities or behaviors” as the claims merely gather data regarding in-app advertisements and activities associated with them, analyzes the data, obtains a result based on the analysis and then transmits the gathered data and the results. Accordingly, the claim recites an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes).
This judicial exception is not integrated into a practical application because the claim only recites the additional elements of an app store application, a computing device comprising at least one processor and at least one memory/cache, a first user application, a second user application managed by the app store application, an advertisement network, and an advertisement metrics manager. The additional technical elements above are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of processing, communicating and displaying) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional technical elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes).
When considering Step 2B of the Alice/Mayo test, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not amount to significantly more than the abstract idea. 
More specifically, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using an app store application, a computing device comprising at least one processor and at least one memory/cache, a first user application, a second user application managed by the app store application, an advertisement network, and an advertisement metrics manager to perform the claimed functions amounts to no more than mere instructions to apply the exception using a generic computer components and well known applications.
 “Generic computer implementation” is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a meaningful limitation to the abstract idea because they would be generic computer functions in any computer implementation.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of the computer or improves any other technology. Their collective functions merely provide generic computer implementation. 
The Examiner notes simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent-eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment” (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014). 
Applicant herein only requires a general purpose computer and well known applications (as evidenced from at least figure 1, figure 4, paragraph 19 and paragraphs 48-49, the computing device comprising at least one processor and at least one memory/cache is a general purpose computing device; the first user application and second user application are general purpose applications, an advertisement network is a general purpose computing device; the advertisement metrics manager  is a general purpose computing device; and App Store – Wikipedia page 2, line 8 through page 4, line 17, that disclose that app store applications, first user applications managed by an app store and a second applications managed by an application have been well known since at least 2008); therefore, there does not appear to be any alteration or modification to the generic activities indicated, and they are also therefore recognized as insignificant activity with respect to eligibility. Finally, the following limitations, if removed from the identified abstract idea, would be considered insignificant extra solution activity as they are directed to merely receiving, storing and/or transmitting data: 
receiving, from a first user application executing on the computing device, a request to access information associated with a second user application managed by the app store application, wherein: (i) the first user application is installed by way of the app store application, (ii) the request includes a package (set of parameters) that is provided and digitally signed by an advertiser associated with the first user application, and (iii) the package (set of parameters) corresponds to an advertising campaign for the second user application that is presented by the first user application;
storing the package (set of parameters) into a cache of the computing device, wherein the cache stores a plurality of packages (sets of parameters), and each package (set of parameters) of the plurality of packages (sets of parameters) corresponds to a respective advertising campaign;
providing the package (set of parameters) to an advertising metrics manager that: verifies the package (set of parameters), and indicates, to the advertisement network, that at last one action should be carried out in association with activity. 
Thus, taken individually and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Therefore, the claims do not amount to significantly more than the abstract idea (i.e. “PEG” Step 2B=No)
The dependent claims 2-9; 22-24 and 26-31 appear to merely further limit the abstract idea by further limiting the package parameters (claims 2 and 26); further limiting the digital signature (claims 3 and 27), further limiting the verification process performed by the advertisement metrics manager which is a device outside the scope of the claims (claim 4, 5, 28 and 29); adding a removing step with regard to stored data (claims 6, 22 and 30); adding a receiving and installing step (claims 7, 23 and 31); further limiting the criterion associated with an activity (claims 8 and 24); and further limiting the business logic (claim 9), and therefore recite an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes), recite no additional element that have not already been addressed and as such are “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes), and do not add significantly more than the idea (i.e. “PEG” Step 2B=No).  
Thus, based on the detailed analysis above, claims 1-9 and 21-31 are not patent eligible.

Possible Allowable Subject Matter
Claims 1-9 and 21-31 recite subject matter that the examiner has been unable to find in the prior art. Should the applicant overcome the 35 USC 112 and 101 rejections above.
The following is a statement of reasons for the indication of allowable subject matter:  The examiner has found prior art (see Brown (PGPUB: 2015/0262223) and Malhotra et al. (PGPUB: 2017/0300969) that discloses: a method for managing advertisement attributions associated with software applications, at least one non-transitory computer readable storage medium storing instructions that when executed by a computing device, and a computing device configured to manage advertisement attributions associated with software applications comprising:
by an app store application executing on a computing device, the computing device comprising at least one processor, and at least one memory storing instructions that, when executed by the at least one processor, cause the computing device to: 
receiving, from a first user application executing on the computing device, the first user application is installed by way of the app store application, 
a request to access information associate with a second user application managed by the app store application, wherein:
the request includes a package (set of parameters) that is provided and digitally signed by an advertisement network associated with the first user application and 
the package (set of parameters) corresponds to an advertising campaign for the second user application that is presented by the first user application;
storing the package (set of parameters) into a cache of the computing device, wherein the cache stores a plurality of packages (sets of parameters), and each package (set of parameters) of the plurality of packages (sets of parameters) corresponds to a respective advertising campaign.

in response to receiving, from the second user application, at least one parameter in the set of parameters included in the request, wherein the receipt of the at least one parameter indicates that an activity associated with the second user application satisfies at least one criterion; providing the package (set of parameters) to an advertisement metrics manager that: 
verifies the package (set of parameters), and 
indicates, to the advertisement network, that at least one action should be carried out in association with activity.
However, the examiner has been unable to find prior art that disclose an app store application executing on the client device that  analyzes the activity associated with the second user application; determines that the activity satisfies an at least one criterion, and in response to determining that the activity satisfies at least one criterion: identifies, among the plurality of packages (sets of parameters), stored in the cache of the client device, the package (set of parameters) associated with the first user application, and providing the package (set of parameters) to an advertisement metrics manager.
Response to Arguments
Applicant's arguments filed April 20, 2022 have been fully considered but they are not persuasive. 
The applicant argument with regard to the 35 USC 103 rejection are moot as the amendment has overcome the prior art rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gupta et al. (2015/0287103) which discloses providing in-app advertisements on a mobile device using a software development kit and auctioning system.
Kalavade (8,838,784) disclose capturing, analyzing and accessing application level activity on a mobile device including downloads from an app store, and advertisement clicks.
Mann et al. (2015/0186913) discloses the tracking and attribution of in-app content redemptions for app advertisers.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198.  The examiner can normally be reached on Monday-Thursday 7:00 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/John Van Bramer/Primary Examiner, Art Unit 3621